Citation Nr: 0306988	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  97-23 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease (AHD) prior to January 3, 
2003.

3.  Entitlement to an evaluation in excess of 30 percent for 
AHD, from January 3, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1951 to April 
1955, and from June 1955 to February 1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
in previous decisions in September 2002, the Board denied 
issues of entitlement to fee-basis outpatient Chelation 
Therapy, entitlement to service connection for an eye 
disorder other than conjunctivitis, entitlement to service 
connection for residuals of radiation exposure, including 
diabetes mellitus, cataracts and skin cancer, and entitlement 
to an evaluation in excess of 10 percent for gastritis with 
diverticulitis.

The Board initiated evidentiary development of the remaining 
issues on appeal and finds that the action taken by the Board 
has been accomplished to the extent possible, and that the 
case is now ready for final appellate review.

Finally, the Board notes that in light of the fact that the 
Board did not find that entitlement to an increased 
evaluation for AHD was warranted back to the date of the 
veteran's original claim for increased rating, the Board has 
divided this issue to better account for this determination.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is related to active 
service.

2.  Prior to January 12, 1998, the veteran's AHD was 
manifested by symptoms in an unexceptional disability picture 
that did not more nearly approximate a history of acute 
coronary occlusion or thrombosis or substantiated repeated 
anginal attacks which precluded more than light manual labor, 
or recent coronary occlusion or thrombosis or residual 
findings of congestive heart failure, angina on moderate 
exertion, or the inability to engage in more than sedentary 
employment.

3.  Between January 12, 1998 and January 2, 2003, the 
veteran's AHD was manifested by symptoms in an unexceptional 
disability that were not productive of a history of acute 
coronary occlusion or thrombosis or substantiated repeated 
anginal attacks which precluded more than light manual labor, 
or recent coronary occlusion or thrombosis or residual 
findings of congestive heart failure, angina on moderate 
exertion, or the inability to engage in more than sedentary 
employment, under the "old" rating criteria, and also not 
reflective of metabolic equivalents (METS) of less than 5 
with resulting dyspnea, angina, dizziness or syncope or left 
ventricular dysfunction with an ejection fraction of 50 
percent or less under the "new" criteria; neither criteria 
are more favorable than the other.

4.  Effective January 3, 2003, the veteran's symptoms of METS 
of 3 to 2 and ejection fraction of less than 30 percent more 
nearly approximates a workload of 3 or less METS resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent; the application of the "new" rating 
criteria is more favorable to the veteran than the "old" 
rating criteria.  


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for AHD prior to January 12, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7005 (effective prior to January 12, 1998).

3.  The criteria for an evaluation in excess of 30 percent 
for AHD for the period of January 12, 1998 to January 2, 
2003, have not been met under either the "old" or "new" 
applicable rating criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7005 (effective 
prior to and after January 12, 1998).

4.  Effective January 3, 2003, the criteria for a 100 percent 
scheduler evaluation for AHD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic 
Code 7005 (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has clearly 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
veteran has been afforded with comprehensive examinations as 
to both of the issues on appeal, and the veteran and his 
representative were given an opportunity to provide argument 
and additional evidence in response to the development action 
taken by the Board.  The Board further notes that in a brief 
submitted in response to the Board's action, the veteran's 
representative does not contend that there is any remaining 
deficiency under the VCAA, and the Board finds that the 
veteran is clearly aware of the steps that have been taken to 
develop his claim and therefore the action that he could take 
to supplement those steps.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record further reflects that the veteran has been 
provided with the applicable law and regulations and there is 
no indication that there are any outstanding pertinent 
records or documents that have not been obtained or that have 
not been adequately addressed in documents that are contained 
in the claims file.  In addition, as the Board has decided to 
grant the remaining claims on appeal to the extent possible, 
any failure to notify and/or develop the claims under the 
VCAA can not be prejudicial to the veteran.  Accordingly, the 
Board finds that further notice and/or development under the 
VCAA is not required as to either of the remaining claims.


I.  Entitlement to Service Connection for Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court"), has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385 
then operated to establish when a hearing loss could be 
service connected.  Hensley at 159.  For the purposes of 
applying the laws administered by the VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 
26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

Hearing acuity measured by whispered voice testing measured 
at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. 
App. 137 (1992).

Enlistment examination in November 1951 indicated that the 
veteran did not report a history of any ear trouble and that 
whispered hearing was 15/15, bilaterally.

Service examination in April 1955 indicated whispered hearing 
of 15/15, bilaterally.  Enlistment examination in June 1955 
indicated that evaluation of the ears revealed negative 
findings.  Whispered hearing was at 15/15 bilaterally and 
audiometric examination was not conducted.  Reenlistment 
examination in June 1957 again revealed that whispered 
hearing was at 15/15 bilaterally.

Periodic audiometric examination in April 1967 revealed 
hearing thresholds of -5, -5, -5, -5, 10, and 50 decibels at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on 
the right, and hearing thresholds of -5, 0, 5, 5, 5, and 50 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, on 
the left.  

Periodic audiometric examination in June 1969 revealed 
hearing thresholds of 5, 5, 5, 5, 15, and 55 decibels at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on the 
right, and hearing thresholds of 10, 5, 5, 10, 10, and 60 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, on 
the left.  

At the veteran's retirement examination in August 1972, the 
veteran indicated that he did not know whether he had any 
history of hearing loss.  It was further noted that the 
veteran just did not know what his hearing was like, and that 
examination revealed that the veteran's hearing loss was 
normal with the exception of a 40 decibel loss at the 6000 
frequency range.  Audiometric examination indicated hearing 
thresholds of 15, 10, 5, 5, 20, and 40 decibels at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, respectively, on the right, 
and hearing thresholds of 15, 10, 5, 15, 20, and 35 decibels 
at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, on the left.  

An April 1984 inpatient military hospital treatment summary 
reflects diagnoses that included loss of hearing due to 
exposure to noise at flight line.  

Military hospital records from February 1985 reflect that 
results of evaluation of the ears were within normal limits.

Periodic post-service military hospital examination in May 
1988 revealed the veteran's report of a history of hearing 
loss.

In a statement, dated in July 1995, the veteran reported that 
his hearing was perfect when he enlisted in the service in 
November 1951, and he did not realize he had a hearing 
problem until he retired from the service.  He further noted 
that he was stationed on the flight line for a two year 
period in the 1950's and again in the early 1970's.  

General medical examination from September 1995 indicated 
that evaluation of the ears revealed diminished hearing on 
the right.  

Recent Department of Veterans Affairs (VA) audiological 
examination in January 2003 revealed that the veteran 
reported having been exposed to noise from the flight lines 
during his military service and that following discharge, he 
worked with various office equipment.  No tinnitus was noted.

On the authorized audiological evaluation in January 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
25
45
LEFT
15
20
20
35
60

The pure tone threshold averages were 27 on the right and 33 
on the left.  Word recognition evaluation revealed word 
recognition ability of 100 percent in the right ear and of 96 
in the left ear.  

The diagnosis was summarized on the right as normal limits 
through 3000 Hertz, and moderate to profound sensorineural 
hearing loss at 4000 to 8000 Hertz.  The left ear revealed 
normal limits through 2000 Hertz and thereafter mild to 
sensorineural hearing loss at 3000 Hertz, and moderately 
severe to profound hearing loss at 4000 to 8000 Hertz.

The examiner commented that a review of the veteran's 
military files revealed several hearing evaluations dated 
April 25, 1967, June 23, 1969, and August 18, 1972, all of 
which revealed normal hearing acuity through 4000 Hertz with 
a high frequency loss at [2]000 Hertz.  However, the examiner 
indicated that there was no baseline audiogram available from 
an entrance examination to determine if the loss of acuity 
identified at 6000 Hertz was related to the veteran's 
military service.  The examiner noted that the veteran 
reported some noise exposure from working near the flight 
line and noisy office equipment.  The examiner went on to 
comment, however, that there was insufficient information to 
determine if this reported exposure was sufficient to result 
in a loss of hearing acuity.

The Board has carefully reviewed the evidence relevant to 
this claim, and initially notes that although it does not 
demonstrate in-service hearing loss of higher than 20 
decibels at thresholds of 500, 1000, 2000, 3000 and 4000 
Hertz, it does indicate that there is sufficient bilateral 
hearing loss at 4000 Hertz to reflect current bilateral 
hearing disability for VA purposes under 38 C.F.R. § 3.385 
(2002).  More specifically, the veteran was noted to have 
hearing thresholds in excess of 40 decibels at 4000 Hertz 
bilaterally as required under 38 C.F.R. § 3.385.  In 
addition, although the January 2003 audiological examiner 
indicated that some high frequency hearing threshold loss at 
6000 Hertz could not be assessed as an indication of some in-
service hearing loss due to noise exposure, he indicated that 
this was due to the lack of an earlier baseline audiogram, 
apparently not taking into consideration the fact that 
earlier whispered voice results of 15/15 were equivalent to 
findings of normal hearing acuity.  Smith v. Derwinski, 
supra.  Therefore, with the presumption of an earlier normal 
baseline, the Board finds that the implication of the 
examiner's opinion was that some in-service hearing loss 
would otherwise be conceded.  Moreover, while the January 
2003 VA examiner was unable to opine a link between current 
hearing loss and service, the record does contain an April 
1984 military hospital diagnosis of loss of hearing due to 
exposure to noise at flight line.  Accordingly, the Board 
finds that audiometric results from the January 2003 
examination clearly reveal that the veteran currently meets 
the requirements of a hearing loss disability under 38 C.F.R. 
§ 3.385, which has been directly linked by a physician to the 
veteran's noise exposure in service.  

In summary, because the veteran was exposed to acoustic 
trauma in service which has been connected to service by 
uncontradicted medical opinion, and a hearing loss by VA 
standards was documented in January 2003, with the resolution 
of doubt in favor of the veteran, it is the judgment of the 
Board that his current bilateral hearing loss is of service 
origin.  Therefore, the Board finds that service connection 
must be granted for the veteran's bilateral hearing loss.  


II.  Entitlement to an Increased Rating for AHD

The history of this disability shows that service connection 
was originally granted by a rating decision in November 1973, 
and that AHD was initially assigned a noncompensable rating.  
Thereafter, an August 1990 rating decision increased the 
evaluation of AHD to 30 percent, effective from February 26, 
1990.  A December 1993 rating decision again continued the 30 
percent evaluation for AHD and in June 1994, the veteran 
again sought the reevaluation of this service-connected 
disability.  

VA outpatient records from May 1993 reflect that the veteran 
complained of awakening with mid sternal chest pain and 
weakness in the left arm but no dyspnea.  The assessment 
included possible coronary artery disease (CAD).  

September 1995 VA general medical examination revealed that 
the veteran complained of chest wall pain, that he had 
problems with ulcers beginning in 1973 or 1974, and that he 
had also developed insulin-dependent diabetes.  Although he 
had been given a prescription for nitroglycerin, he denied 
ever taking it.  Evaluation of the cardiovascular system 
indicated a III/VI aortic systolic murmur and blood pressure 
of 152/76.  The diagnosis included AHD with pains typical of 
CAD, X-ray examination findings of chronic obstructive 
pulmonary disease (COPD) and maximum normal size heart with 
arteriosclerosis, and arteriosclerosis of the legs.  

In a November 1995 medical statement from VA physician, Dr. 
S., it was noted that the veteran had not worked since 
September 1981, and that he was currently unable to perform 
any form of meaningful employment due to his medical 
conditions, which included diabetes mellitus, CAD and lumbar 
spondylosis with neuropathy.

VA outpatient records for the period of August 1996 to April 
1998 reflect that in August 1996, the veteran was 
hospitalized for a probable cerebrovascular accident (CVA).  
The chief complaint was left-sided weakness and the veteran 
reported a history of myocardial infarction with stable 
angina.  There was some indication of a possible right-sided 
anterior femoral temporal density, however, additional 
symptoms were limited to complaints of numbness in various 
areas.  Overall, the veteran was assessed as having a CVA 
versus a transient ischemic attack (TIA) in evolution.  

A VA outpatient consultation record in May 1997 reflects that 
the veteran was being evaluated on routine examination and 
that he complained of occasional chest pain that he believed 
was usually caused by gas and relieved by antacids.  He 
further denied the use of nitroglycerin since previous 
consultation and occasional heartburn seemed to be somewhat 
decreased in frequency.  Physical examination revealed that 
the heart rate and rhythm were regular without murmurs, rubs 
or gallops.  The assessment included stable asymptomatic CAD 
and controlled hypertension.

A VA consultation record from March 1998 reflects that the 
veteran's problems included CAD with hypertension, and 
history of CVA, and subjectively, the veteran did have some 
elevated systolic readings but denied any increase in chest 
pain, noting only occasional chest pain without the use of 
nitroglycerin.  The assessment included CAD, apparently 
stable, hypertension with slightly elevated systolic blood 
pressures, and status post CVA with minimal residuals.  In 
late April 1998, the veteran reported complaints of right-
sided headaches and the impression was possible TIA.  Several 
days later, the impression was history of CVA.

VA outpatient records from September 1998 to February 2000 
indicate that in February 1999, the veteran reported his 
belief that he had experienced another stroke and the 
assessment included CAD and rule out CVA.  In March 1999, 
there was a diagnosis of right rib fractures.  December 1999 
X-rays of the chest were interpreted to reveal mild cardiac 
enlargement.  

A VA hospital summary from December 1999 reflects that the 
veteran's admission diagnoses included hypertension, history 
of TIA's and CAD.  The veteran reportedly had fallen to the 
floor after cleaning his house and was apparently taken to 
the hospital when his spouse and other family found him an 
hour and a half later.  Physical examination revealed blood 
pressure of 150/80 and chest X-ray findings of a left heart 
border slightly obscured with increased haziness on the left 
costodiaphragmatic angle and fluid in the oblique fissure.  
Echocardiogram revealed an ejection fraction of 55 percent 
and the study was considered suboptimal and that vegetation 
could not be ruled out.  With respect to his hypertension, it 
was noted that the veteran's high blood pressure was well-
controlled on current medication.  As for the veteran's CAD, 
it was noted that the veteran's electrocardiogram (EKG) on 
admission showed no acute ischemic changes, and that the 
veteran remained free of chest pain throughout the hospital 
course.  Computed tomography (CT) scan of the head showed 
what were considered likely old findings and mild cerebral 
atrophy.  

VA medical examination in February 2000 revealed a past 
medical history that included CAD, status post myocardial 
infarction in 1994, history of CVA and TIA times four in 
1996, and hypertension since the 1970's.  The veteran 
reported that he had not had much problem with cardiac 
symptoms since his myocardial infarction in 1994.  Although 
he did have occasional angina, he did not use his 
nitroglycerin spray.  He also denied any dyspnea, but did 
experience dizziness and occasional palpitations.  It was 
also noted that there had been no history of myocardial 
infarction or congestive heart failure since the last heart 
attack in 1994.  Physical examination revealed blood pressure 
of 156/76 and a 1-2/6 systolic ejection murmur.  Heart tones 
were even, regular and rapid across the precordium.

At the veteran's hearing before a member of the Board in May 
2002, the veteran testified that he was told he had had a 
heart attack following a treadmill test that was administered 
by the VA approximately three or four years earlier, and was 
provided with a little bottle of nitroglycerin that he had 
never used (transcript (T.) at pp. 6-7).  He still continued 
to get chest pain but not to the extent that he believed it 
was necessary to use the nitroglycerin (T. at p. 7).  

Cardiovascular evaluation in September 2002 revealed left 
ventricle diastole of 56 percent and systole at 46 percent.  
Estimated ejection fraction was indicated as 55 percent and 
the left ventricle was found to be asymmetrically increased.

VA outpatient records from December 2002 reflect that the 
veteran complained of pain in the chest after lying down at 
night that was relieved with sitting in an upright position.  
The veteran's chronic medical problems were indicated to 
include CAD-status post myocardial infarction, 
cerebrovascular disease-status post VCA and TIA, and 
hypertension.

At the veteran's most recent VA heart examination in January 
2003, it was noted that the examiner reviewed the veteran's 
claims file in conjunction with the examination.  Past 
medical history was noted to include CVA and a history of 
TIA, CAD, status post a silent myocardial infarction, 
hypertension, and carotid artery disease.  The veteran 
further reported a history of an inferior wall scarring and 
left anterior wall ischemia in 1993.  Regarding symptoms of 
CAD, he reported recent complaints of chest pain at a clinic 
appointment in December 2002, and indicated having chest pain 
on a daily basis that was relieved by resting one hour.  The 
veteran further noted having dyspnea on exertion at 50 feet.  
His spouse noted some dizziness but no syncope.  The veteran 
denied having to climb stairs at his home but did ambulate 
with the use of a cane.  He refrained from strenuous work due 
to his multiple medical problems, including his chest pain 
and heart disease, and the veteran's estimated METS level was 
2 to 3.

Physical examination revealed standing blood pressure of 
122/76 and sitting blood pressure of 118/70.  Cardiovascular 
examination indicated a soft murmur, grade 1-2/6 along the 
left sternal border.  The examiner indicated that it was 
remarkable to note that on examination in December 2002, the 
veteran did have a loud 3/6 systolic murmur noted by his 
physician, Dr. S.  Chest X-rays were interpreted to reveal 
mild cardiomegaly.  A myocardial perfusion study revealed 
that the ventricle was mild to moderately dilated and the 
ejection fraction was calculated at 27 percent.  The 
impression was that this was an abnormal study, with a mild 
to moderately dilated left ventricle with a small periapical 
area of mild scarring, mild scarring of the distal half of 
the septum, moderate scarring of the distal third of the 
anteroseptal wall, moderate ischemia with or without an 
element of scarring of the mid third of the anteroseptal 
wall, distal three quarters of the anterior wall, mild 
ischemia with or without an element of scarring of the distal 
three quarters of the anteroseptal wall, inferior wall, and 
proximal septum.  The diagnoses were CAD, etiology 
arteriosclerotic disease, myocardial infarction, deemed 
"silent" by EKG and thallium in 1993, angina, currently 
symptomatic, hypertension, controlled currently on current 
medications, history of cerebrovascular accident and 
transient ischemic attack, and positive adenosine stress test 
with a decline in ejection fraction from 55 percent in 
September 2002 to 27 percent in January 2003, indicative of 
ischemia secondary to progression of his arteriosclerotic 
disease.

The Board first notes that under Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), when the rating criteria changes during the 
appellate period, the claimant is entitled to be rated under 
whichever is more favorable, and for the period prior to the 
changes, he may not be rated under the "new" criteria.  See 
VAOPGCPREC 3-2000.  Here, the rating criteria for 
cardiovascular disorder were revised during the pendency of 
this claim on January 12, 1998.  The Board's consideration of 
the "old" criteria for the veteran's coronary disorder for 
the relevant period prior to January 12, 1998 is not 
prejudicial to the veteran since the RO considered both the 
"old" and "new" criteria in its adjudication of this 
claim, and both the veteran and his representative were given 
an opportunity to respond during the adjudication process.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Immediately prior to January 12, 1998, 38 C.F.R. § 4.104, 
Diagnostic Code 7005 provided a 60 percent evaluation for AHD 
with a history of acute coronary occlusion or thrombosis or 
substantiated repeated anginal attacks which precluded more 
than light manual labor.  A 100 percent rating required 
recent coronary occlusion or thrombosis or residual findings 
of congestive heart failure, angina on moderate exertion, or 
the inability to engage in more than sedentary employment.

In considering entitlement to a higher evaluation for the 
veteran's AHD for the period prior to January 12, 1998, since 
1994, the Board notes that the veteran's disability has been 
manifested by a mildly enlarged heart with periodic episodes 
of chest pain and dizziness.  In addition, echocardiogram in 
December 1999 revealed no evidence of acute ischemic changes.  
Moreover, while the veteran sustained an initial myocardial 
infarction on or before 1994 and CVA and/or TIA in or about 
August 1996, the veteran's cardiovascular disorder has not 
been characterized by evidence of congestive heart failure or 
recurrent dyspnea.  Accordingly, in applying the "old" 
rating criteria for this disability for the relevant period 
prior to January 12, 1998, the Board finds that the 
preponderance of the evidence is against a finding of a 
history of acute coronary occlusion or thrombosis or 
substantiated repeated anginal attacks which preclude more 
than light manual labor for a 60 percent rating, or recent 
coronary occlusion or thrombosis or residual findings of 
congestive heart failure, angina on moderate exertion, or 
inability to engage in more than sedentary employment 
required for a 100 percent evaluation.  Indeed, in his recent 
testimony from May 2002, the veteran himself seems to 
primarily characterize his coronary complaints as occasional 
chest pain that does not require the use of nitroglycerin.  
The Board further notes that even as to the veteran's chest 
pain, such symptom has alternatively been attributed by the 
veteran as a reaction to medication for his arthritis.  The 
Board also observes that although a VA physician noted in 
November 1995 that the veteran was unable to perform 
meaningful employment due to all of his medical conditions, 
he did not conclude that his CAD alone would prevent such 
meaningful employment, and the Board finds that the symptoms 
of mildly enlarged heart with occasional angina and dizziness 
are not sufficient on their own to prevent meaningful 
employment with respect to the period prior to January 12, 
1998.

Similarly, the Board further finds that between January 12, 
1998 and January 2, 2003, the veteran's AHD continued to be 
manifested by symptoms that were not productive of either a 
history of acute coronary occlusion or thrombosis or 
substantiated repeated anginal attacks which precluded more 
than light manual labor, or recent coronary occlusion or 
thrombosis or residual findings of congestive heart failure, 
angina on moderate exertion, or the inability to engage in 
more than sedentary employment, under the "old" rating 
criteria, or METS of less than 5 with resulting dyspnea, 
angina, dizziness or syncope or left ventricular dysfunction 
with an ejection fraction of 50 percent or less under the 
"new" criteria.  (The veteran reported in February 2000 
that he had not had much problem with cardiac symptoms since 
his myocardial infarction in 1994 and only occasional 
angina.)  Thus, the Board finds that a preponderance of the 
evidence is also against entitlement to a rating in excess of 
30 percent for AHD for the period of January 12, 1998 and 
January 2, 2003, under either the "old" or "new" 
applicable rating criteria.  

Finally, the Board finds that a higher rating is also not 
warranted prior to January 2, 2003 under 38 C.F.R. § 3.321.  
As to the disability presented with respect to AHD, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  

However, additional development has included recent VA heart 
examination that reflects significantly increased coronary 
disability and the Board finds that the applicable "new" 
rating criteria now justify the highest evaluation of 100 
percent.  More specifically, examination in January 2003 now 
reflects METS of 3 to 2, dyspnea with exertion at 50 feet, 
and ejection fraction of less than 30 percent that more 
nearly approximate a workload of 3 or less METS resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent, either of which justify a scheduler rating 
of 100 percent under the "new" rating criteria.  38 C.F.R. 
§ 38 C.F.R. § 4.104, Diagnostic Code 7005 (effective January 
12, 1998).




ORDER

The claim for service connection for hearing loss is granted.

Entitlement to a rating in excess of 30 percent for AHD prior 
to January 3, 2003, is denied.

Entitlement to a 100 percent schedular rating for AHD from 
January 3, 2003, is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

